
	
		II
		112th CONGRESS
		1st Session
		S. 1437
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to carry out programs to provide youth in racial or ethnic minority or
		  immigrant communities the information and skills needed to reduce teenage
		  pregnancies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Communities of Color Teenage
			 Pregnancy Prevention Act of 2011.
		2.FindingsCongress finds as follows:
			(1)Teenage pregnancy
			 is one of the most critical issues facing the Nation today. The United States
			 has the highest teenage pregnancy rate of any developed nation, with nearly
			 750,000 teenage girls between the ages of 15 and 19 becoming pregnant each
			 year, and 82 percent of those pregnancies unplanned.
			(2)For the first
			 time in more than a decade, between 2005 and 2006, the teenage pregnancy rate
			 in the United States rose 3 percent. The decrease in teenage pregnancy rates in
			 the 1990s was overwhelmingly the result of more and better use of
			 contraceptives.
			(3)Nationally,
			 teenage pregnancy has significant fiscal implications, costing taxpayers at
			 least $10,900,000,000 annually.
			(4)Communities of
			 color are disproportionately affected by teenage pregnancy. Fifty-two percent
			 of Latinas and 50 percent of African-American girls will become pregnant at
			 least once before they turn 20. In comparison, only 19 percent of non-Hispanic
			 white teenage girls under the age of 20 become pregnant.
			(5)Between 2007 and
			 2009, the teen birth rate decreased for most communities of color, however the
			 birth rates for Hispanic, African-American, and Native American teenagers
			 continue to be much higher than other racial and ethnic groups.
			(6)Research shows
			 that starting a family too soon may have significant social, educational, and
			 financial impacts on the lives of young people. Less than half of teenage
			 mothers finish high school and less than 2 percent go on to finish college,
			 making it difficult to find and maintain a job.
			(7)Research also
			 shows that teenage dating violence and abuse are serious public health problems
			 and are associated with higher levels of teenage pregnancy and unplanned
			 pregnancy. Adolescent girls in physically abusive relationships are 3 times
			 more likely to become pregnant than non-abused girls.
			(8)Promoting and
			 building healthy relationships are fundamental to preventing teenage
			 pregnancies and unplanned pregnancies.
			3.Programs to
			 reduce teenage pregnanciesTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				WPrograms to
				reduce teenage pregnancies
					399OO.PurposeIt is the purpose of this part to develop
				and carry out research and demonstration projects on new and existing program
				interventions to provide youth in racial or ethnic minority or immigrant
				communities the information and skills needed to reduce teenage pregnancies,
				build healthy relationships, and improve overall health and well-being.
					399OO–1.Demonstration
				grants to reduce teenage pregnancies
						(a)In
				generalThe Secretary shall award competitive grants to eligible
				entities for establishing or expanding programs to provide youth in racial or
				ethnic minority or immigrant communities the information and skills needed to
				avoid teen pregnancy and develop healthy relationships.
						(b)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants—
							(1)proposing to
				carry out programs in racial or ethnic minority or immigrant
				communities;
							(2)that have a
				demonstrated history of effectively working with such targeted communities;
				or
							(3)that have a
				demonstrated history of engaging in a meaningful and significant partnership
				with such targeted communities.
							(c)Program
				settingsFunds received under this section shall be used to
				provide information and skills as described in subsection (a)—
							(1)through
				classroom-based settings, such as school health education, humanities, language
				arts, or family and consumer science education;
							(2)through
				after-school programs;
							(3)through
				community-based programs;
							(4)through workforce
				development programs;
							(5)through health
				care settings; or
							(6)in collaboration
				with systems that serve large numbers of at-risk youth, such as juvenile
				justice or foster care systems.
							(d)Program
				requirementsAs a condition of receipt of a grant under this
				section, an entity shall agree that, with respect to information and skills
				provided through the grant—
							(1)such information
				and skills will be—
								(A)age-appropriate;
								(B)evidence-based or
				evidence-informed;
								(C)provided in
				accordance with section 399OO–5(b); and
								(D)culturally
				sensitive and relevant to the target populations; and
								(2)any information
				about contraceptives shall include the health benefits and side effects of all
				contraceptives and barrier methods.
							(e)EvaluationOf
				the total amount made available to carry out this section for a fiscal year,
				the Secretary, acting through the Director of the Centers for Disease Control
				and Prevention and other agencies as appropriate, shall allot up to 10 percent
				of such amount to carry out a rigorous, independent evaluation to determine the
				extent and the effectiveness of activities funded through this section in
				changing attitudes and behavior of teens with respect to healthy relationships
				and childbearing.
						(f)Grants for
				Indian tribes or tribal organizationsOf the total amount made
				available to carry out this section for a fiscal year, the Secretary shall
				reserve 5 percent of such amount to award grants under this section to Indian
				tribes and tribal organizations in such manner, and subject to such
				requirements, as the Secretary, in consultation with Indian tribes and tribal
				organizations, determines appropriate.
						(g)Eligible entity
				defined
							(1)In
				generalIn this section, the term eligible entity
				means a State, local, or tribal agency, a school or postsecondary institution,
				an after-school program, a nonprofit organization, or a community or
				faith-based organization.
							(2)Preventing
				exclusion of smaller community-based organizationsIn carrying
				out this section, the Secretary shall ensure that the amounts and requirements
				of grants provided under this section do not preclude receipt of such grants by
				community-based organizations with a demonstrated history of effectively
				working with adolescents in racial or ethnic minority or immigrant communities
				or engaged in meaningful and significant partnership with the targeted
				community.
							399OO–2.Multimedia
				campaigns to reduce teenage pregnancies
						(a)In
				generalThe Secretary shall
				award competitive grants to public or private entities to carry out multimedia
				campaigns to provide public education and increase public awareness regarding
				teenage pregnancy and related social and emotional issues, such as violence
				prevention.
						(b)PriorityIn awarding grants under this section, the
				Secretary shall give priority to applicants proposing to carry out campaigns
				developed for racial or ethnic minority or immigrant communities.
						(c)Information To
				be providedAs a condition of
				receipt of a grant under this section, an entity shall agree to use the grant
				to carry out multimedia campaigns described in subsection (a) that—
							(1)at a minimum, provide information
				on—
								(A)the prevention of
				teenage pregnancy; and
								(B)healthy
				relationship development; and
								(2)may provide
				information on the prevention of dating violence.
							399OO–3.Research
				on reducing teenage pregnancies and teen dating violence and improving healthy
				relationships
						(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				make grants to public and private entities to conduct, support, or coordinate
				research on teen pregnancy, dating violence, and healthy relationships among
				racial or ethnic minority or immigrant communities that—
							(1)improve data collection on—
								(A)sexual and reproductive health, including
				teenage pregnancies and births, among all minority communities and
				subpopulations in which such data are not collected, including American Indian
				and Alaska Native youth;
								(B)sexual behavior, sexual or reproductive
				coercion, and teenage contraceptive use patterns at the State level, as
				appropriate; and
								(C)teenage
				pregnancies among youth in, and aging out of, foster care or juvenile justice
				systems and the underlying factors that lead to teenage pregnancy among youth
				in foster care or juvenile justice systems; and
								(2)investigate—
								(A)the variance in
				the rates of teenage pregnancy by—
									(i)racial and ethnic
				group, including Hispanic, Asian, African-American, Pacific Islander, American
				Indian, and Alaskan Native;
									(ii)socioeconomic
				status, taking into account income of the family and education
				attainment;
									(B)factors affecting
				young people’s risk of teenage pregnancy or dating abuse, including the
				physical and social environment, level of acculturation, access to healthcare,
				aspirations for the future, and history of physical or sexual violence or
				abuse;
								(C)the role that
				violence and abuse play in teenage sex, pregnancy, and childbearing;
								(D)strategies to
				address the disproportionate rates of teenage pregnancies and dating violence
				in racial or ethnic minority or immigrant communities;
								(E)how effective
				interventions can be replicated or adapted in other settings to serve racial or
				ethnic minority or immigrant communities; and
								(F)the effectiveness
				of media campaigns addressing healthy relationship development, dating violence
				prevention, and teenage pregnancy; or
								(3)test
				research-based strategies for addressing high rates of unintended teenage
				pregnancy through programs that emphasize healthy relationships and violence
				prevention.
							(b)PriorityIn
				carrying out this section, the Secretary shall give priority to research that
				incorporates—
							(1)interdisciplinary
				approaches;
							(2)a strong emphasis
				on community-based participatory research; or
							(3)translational
				research.
							399OO–4.Adolescent
				health work group
						(a)In
				generalNot later than 30
				days after the date of the enactment of the Communities of Color Teenage Pregnancy Prevention Act of
				2011, the Secretary shall direct the Interagency Adolescent
				Health Work Group within the Office of Adolescent Health of the Department of
				Health and Human Services to include teen dating violence prevention and
				healthy teen relationship strategies in the work of such group, with a
				particular focus among racial or ethnic minority or immigrant communities, in
				consultation with the Interagency Working Group on Teen Dating Violence chaired
				by the Department of Justice.
						(b)Report
				requirementThe Secretary
				shall periodically submit to Congress a report containing—
							(1)a review of the evidence-based programs
				identified by the Adolescent Health Work Group; and
							(2)a description of such programs that include
				teen dating violence and healthy teen relationships as part of the strategy to
				prevent teen pregnancy.
							399OO–5.General
				requirements
						(a)ApplicationsAn entity seeking a grant under this part
				shall submit an application to the Secretary at such time, in such manner, and
				containing such agreements, assurances, and information as the Secretary may
				require.
						(b)Additional
				requirementsThe Secretary
				may award a grant under this part only if the applicant involved agrees that
				information, activities, and services provided under the grant—
							(1)will be evidence-based or evidence
				informed;
							(2)will be factually and medically accurate
				and complete; and
							(3)in the case of a grant program directed to
				a particular population group, will be provided in an appropriate language and
				cultural context.
							(c)Training and
				technical assistance
							(1)In
				generalOf the total amount made available to carry out this part
				for a fiscal year, the Secretary shall use 10 percent to provide, directly or
				through a competitive grant process, training and technical assistance to the
				grant recipients under this part, including by disseminating research and
				information regarding effective and promising practices, providing consultation
				and resources on a broad array of teenage and unintended pregnancy and violence
				prevention strategies, and developing resources and materials.
							(2)CollaborationIn
				carrying out this subsection, the Secretary shall collaborate with entities
				that have expertise in the prevention of teenage pregnancy, healthy
				relationship development, minority health and health disparities, and violence
				prevention.
							399OO–6.DefinitionsIn this part:
						(1)Medically
				accurate and completeThe
				term medically accurate and complete means, with respect to
				information, activities, or services—
							(A)verified or supported by the weight of
				research conducted in compliance with accepted scientific methods; and
							(B)(i)published in peer-reviewed journals, where
				applicable; or
								(ii)comprising information that leading
				professional organizations and agencies with relevant expertise in the field
				recognize as accurate, objective, and complete.
								(2)Racial or
				ethnic minority or immigrant communitiesThe term racial or
				ethnic minority or immigrant communities means communities with a
				substantial number of residents who are members of racial or ethnic minority
				groups or who are immigrants.
						(3)Reproductive
				coercionThe term reproductive coercion means, with
				respect to a person, coercive behavior that interferes with the ability of the
				person to control the reproductive decisionmaking, such as intentionally
				exposing such person to sexually transmitted infections, in the case such
				person is a female, attempting to impregnate such person against her will,
				intentionally interfering with the person’s birth control, or threatening or
				acting violently if the person does not comply with the perpetrator’s wishes
				regarding contraception or the decision whether to terminate or continue a
				pregnancy.
						(4)YouthThe
				term youth means individuals who are 11 to 19 years of age.
						399OO–7.Reports
						(a)Report on the
				use of fundsNot later than 1 year after the date of enactment of
				the Communities of Color Teenage Pregnancy
				Prevention Act of 2011, the Secretary shall submit to Congress a
				report on the use of funds provided under this part.
						(b)Report on the
				impact of programsNot later than March 1, 2016, the Secretary
				shall submit to Congress a report on the impact that the programs under this
				part had on reducing teenage pregnancy.
						399OO–8.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part such sums as may be necessary for each of the fiscal years 2012 through
				2016.
						(b)AvailabilityAmounts
				appropriated under subsection (a)—
							(1)are authorized to
				remain available until expended; and
							(2)are in addition
				to amounts otherwise made available for such
				purposes.
							.
		
